Citation Nr: 1449100	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  12-08 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an effective date prior to March 27, 2000, for an award of a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served on active duty from December 1967 to November 1969. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson.  The Board has reviewed the physical claims files and the "Virtual VA" electronic claims file. 

FINDINGS OF FACT

1.  In a June 2000 rating decision, the RO awarded a TDIU, effective March 27, 2000.  The Veteran did not appeal. 

2.  In April 2010, the Veteran submitted a freestanding claim for an earlier effective date for the award of a TDIU.

CONCLUSION OF LAW

The Veteran's April 2010 claim for an earlier effective date for the award of a TDIU seeks effective dates for benefits in a manner not authorized by law.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) (2014); Rudd v. Nicholson, 20 Vet. App. 296 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In the instant case, the facts are not in dispute.  Resolution of the Veteran's appeal is dependent on the United States Court of Appeals for Veterans Claims' (Court) interpretation of the law and regulations pertaining to claims for VA benefits.  There is no possibility that any additional notice or development would aid the Veteran in substantiating his claim.  Thus, any deficiency of notice or of the duty to assist constitutes harmless error.  See 38 U.S.C.A. § 5103A; Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  See also VAOPGCPREC 2-2004 (interpreting that VCAA notice was not required where evidence could not establish entitlement to the benefit claimed). 

In June 2000, the RO awarded a TDIU effective March 27, 2000.  That same month, the Veteran was informed in writing of the rating decision and his appellate rights.  He did not submit a timely appeal challenging the effective date assigned for the award of a TDIU. 

In April 2010, almost 10 years later, the Veteran submitted a claim for an effective date prior to March 27, 2000, for the award of a TDIU.  The Court has held that there is no such claim as a free standing claim for an earlier effective date.  Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  

The Board notes that the Veteran is free to file a claim of clear and unmistakable error with regard to the effective date assigned by the RO in the June 2000 rating decision.  However, as no such claim has been filed here, the Board has no jurisdiction to independently determine the propriety of the effective date assigned in the earlier decision. Accordingly, in light of Rudd, the proper disposition of this appeal is dismissal.  Accordingly, the Veteran's claim must be dismissed.  38 U.S.C.A. § 7105 (d)(5). 

ORDER

The issue of entitlement to an effective date prior to March 27, 2000, for the award of a TDIU is dismissed.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


